DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (U.S.Pub. # 2020/0037151) in view of Uchino et al  (U.S.Pub. # 2018/0351705).
            Regarding claim 1, 6, Du et al disclose a method for a User Equipment (UE) (10 of fig. 4) operating in a wireless communication system (fig. 4), the method comprising: receiving a duplication activation command for a radio bearer (para. 0165, 0171); starting to perform a data duplication for the radio bearer according to the duplication activation command (para. 0178-0185). Du et al further disclose MAC control element (command) is used for timer (see para. 0173). Du et al donot specifically disclose disabling a deactivation timer for a cell associated with the radio bearer when the duplication activation command is received. Uchino et al disclose disabling a deactivation timer for a cell associated with the radio bearer when the duplication activation command is received (para. 0073). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Uchino et al in the system of Du et al in order to improve the communication with the base station by preventing the transmission and reception of a signal occurring several times.
         Regarding claims 2, 7, Du et al disclose receiving a duplication deactivation command for the radio bearer; and starting the disabled deactivation timer for the cell associated with the radio bearer when the duplication deactivation command is received (para. 0173) 

      Regarding claims 4, 9, Du et al disclose wherein the duplication activation command and duplication deactivation command are received via Medium Access Control (MAC) Control Elements (CEs) (para. 0171-0172).  
      Regarding claims 5,10, Du et al disclose wherein the radio bearer is a split bearer comprising a Packer Data Convergence Protocol (PDCP) entity, two Radio Link Control (RLC) entities, and two Medium Access Control (MAC) entities, and the data duplication is for PDCP duplication (see fig. 3e).
     Regarding claim 11, Du et al disclose wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (see fig. 2, 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416